J-S44016-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

DONALD ZOLLER, JR.

                        Appellant                  No. 1676 WDA 2014


               Appeal from the PCRA Order October 3, 2014
           In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0004839-1986


BEFORE: LAZARUS, J., STABILE, J., and JENKINS, J.

CONCURRING STATEMENT BY LAZARUS, J.:                  FILED JUNE 3, 2016

     I respectfully concur.   While I agree that Zoller is entitled to relief

pursuant to Montgomery, I believe that we are constrained to follow the

procedure set forth in our Court’s decision, Commonwealth v. Secreti,

2016 PA Super 28 (Pa. Super. 2016) (interpreting Montgomery as making

retroactivity under Miller effective as of the date of the Miller decision).

Therefore, I would reverse and remand for resentencing.